Legal Department The Lincoln National Life Insurance Company 1300 S. Clinton Street FOrt Wayne, IN 46802 Mary Jo Ardington Vice President and Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA Email & EDGAR April 18, 2017 Alberto Zapata Senior Counsel Disclosure Review and Accounting Office Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Lincoln National Variable Annuity Account H Post-Effective Amendment No. 62 File No. 333-63505 Lincoln Life Variable Annuity Account N Post-Effective Amendment No. 42 File No. 333-138190 Lincoln Life & Annuity Variable Annuity Account H Post-Effective Amendment No. 31 File No. 333-141763 Lincoln New York Account N for Variable Annuities Post-Effective Amendment No. 32 File No. 333-145531 Dear Mr. Zapata: This letter is in response to your comments of April 3, 2017. The blacklined prospectuses attached to this letter reflect changes made in response to these comments. Specifically in reference to File No. 333-63505, please consider creating a separate prospectus for new sales. This prospectus contains so much "legacy" information that the Staff is concerned that people won't know what they are buying. Response: Over the next twelve months, we will attempt to move broker-dealers to another product so that we can close this product to new sales. If we cannot close the product, we will prepare a new prospectus to be used for new sales. We have rearranged certain legacy information in the current disclosure to help improve clarity. The following questions and responses were received under File No. 333-63505, but apply to all of the registration statements listed above. 1. Please file the SAI in the next post-effective amendment. Response: The SAI will be included in the next post-effective filing. 2. These page numbers referenced in these comments are from File No. 333-63505. Unless otherwise indicated, please make conforming changes to the other three filings listed above, as applicable. Response: Conforming changes have been made to all of the registrations statements listed above. 3. Confirm all necessary Rate Sheet disclosure has been included in prospectus. Response: All necessary Rate Sheet disclosure has been included in the prospectus. 4. Rate Sheets a. Confirm that historic rates are included in an appendix. b. Confirm that the Rate Sheet is in the same format as previously reviewed by staff. c. Confirm that the Rate Sheet will be delivered with the prospectus and will be in the front. Response: We confirm all of the above. 5. Expense Tables a. Contractowner Transaction Expenses i. Include any applicable surrender charge and surrender charge schedule. ii. Clarify whether there is an underlying transfer charge or other transaction expense upon which an interest adjustment is assessed. iii. Confirm that there is no separate transfer, exchange, or withdrawal charge on the variable side of the contract. b. Table A i. Make it clear that the first column reflects the charges for non-fee-based contracts. ii. Footnote 1 – fees that apply during the accumulation phase are listed. If there are different fees that would apply during the annuitization phase, add appropriate narrative and cross-reference. iii. Footnote 9, 10, 11 – Remove the disclosure that discusses prior scenarios if appropriate. Keep explanatory discussion to a minimum, and instead keep the discussion specific to variation of charges. Move legacy information to an appendix if possible. c. Table E – Set off current rates from historic rates. Response: a. Contractowner Transaction Expenses i. No surrender charge applies to these contracts. ii. There is no “transfer charge” or other transaction fee that is not included in this disclosure. The interest adjustment applies only to amounts withdrawn, surrendered, or transferred from the fixed account. The disclosure has been revised to clarify this point. The interest adjustment does not apply to the variable account. iii. There is no separate transfer, exchange, or withdrawal charge on the variable side of the contract (except for the New York products, and this transfer charge is disclosed). b. Table A i. We have added a heading for the A Share contracts. ii. The only fee that applies in the annuitization phase is the Mortality and Expense risk and Administrative Charge which is stated in footnote 3 of Table A. Footnote 3 has been re-written based on a later comment. iii. These references are still relevant as there are outstanding contracts to which each scenario may apply; for example, individual contractowners could elect a step-up which will increase the charge. c. We were able to remove historical information on Table D (formerly Table E) since no one purchased the prior versions of the rider. 6. Consider adding a new heading and section following the Summary of Common Questions for Condensed Financial Information that will refer the reader to the Appendix. Response: We have added a separate heading for Condensed Financial Information. 7. The Lincoln National Life Insurance Company a. Please confirm that Item 5f of Form N-4 is adequately addressed concerning administrator and servicing agent identities and descriptions. b. In the bold paragraph, please clarify whether the contractowner can allocate to the fixed account. Response: a. Lincoln does not use a third party administrator or servicing agent except for Records and Reports described later in the prospectus. b. We have specified that the fixed account is not currently available except for dollar cost averaging. 8. Financial Statements – Update the dates of the financial statements. Response: The dates have been updated to 2016. 9. Charges and Other Deductions a. Move the footnote under the first table to an appendix. b. Charge sections for discontinued riders – consider moving the fee discussion for historical/discontinued riders to an appendix, or to the end of this section. Response: a. We were concerned that separating prior M&E charges would be too confusing; however we did move prior sales charge information to the end of this section. b. We moved discontinued riders to the end of this section. Replacement of Existing Insurance – Consider disclosing if an exchange fee is incurred. Response: Language was added to consider any applicable exchange fee. Allocation Investment Strategy – Consider whether this disclosure is needed. Response: This section has been removed. Death Benefit – Estate Enhancement Benefit – Consider moving this discussion to an appendix. Response: This section has been moved to an appendix. Make clear in your discussion that the payment of the advisory fees to your financial professional are considered withdrawals and will have the effect of reducing the amount of withdrawals available to you under the rider. Response: This language has been added in the Withdrawal section for each applicable living benefit rider. These comments were received for File No. 333-138190. 1. Confirm the correctness of the EDGAR Series identifier of this contract. Response: The Class ID is C000041381. 2. Table C, Footnote 3 – Prior Rider – This term is not defined until page 31. Consider defining in glossary or prior to first use. Response: The term “Prior Rider” is part of the heading of another section we are cross-referencing. These comments were received for File No. 333-141763. 1. Cover page, 4th paragraph – Confirm that the interest adjustment does not apply to the variable account. Response: The interest adjustment only applies to the fixed account. 2. Expense Tables a. Consider providing the premium tax range in the preamble to the expense tables. b. Re-write footnote 3 in Plain English. c. Please consider stating “paid on a quarterly basis” one time instead of repeating multiple times. Response: a. We redrafted the premium tax language for New York. b. This footnote has been rewritten. c. We left this language in each footnote so it would be clear to our readers. 3. Examples – Please add in the preamble that any waivers included in the examples are for the term of the waiver. Response: The Examples are calculated using the fees and expenses of the funds prior to the application of any contractual waivers and/or reimbursements. These comments were received for File No. 333-145531. 1. Expense Table B – remove the “B Share” heading Response: This heading has been removed. Please call me at 260-455-3917 with any questions or additional comments. Sincerely, Mary Jo Ardington Lincoln ChoicePlus AssuranceSM (A Share) Individual Variable Annuities Contracts Lincoln New York Account N for Variable Annuities May 1, 2017 Home Office: Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860
